Citation Nr: 0806341	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to medication used for service-connected 
congestive heart failure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1984 until September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the veteran's 
diabetes mellitus, claimed as secondary to medications that 
he takes for his service-connected congestive heart failure.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's diabetes is not shown to be causally related 
to or aggravated by the medicines he takes for his service-
connected congestive heart failure.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not proximately due to or 
the result of a service-connected congestive heart failure. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran contends that his diabetes mellitus was caused by 
the medications that he takes for his service-connected 
congestive heart failure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (2007).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

In sum, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Heuer v. Brown, 7 Vet.App. 
379, 384 (1995).  Secondary service connection is awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310 
(2007).  "Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310.  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted above, the veteran asserts that his diabetes 
mellitus was caused by the medications that he takes for his 
service-connected congestive heart failure.  

A review of the competent and credible evidence demonstrates 
that service connection on a secondary basis is not 
warranted.  At the outset, the Board acknowledges that 
service connection is in effect for congestive heart failure 
and that the veteran takes medication for the service-
connected disability.  See June 2003 Rating Action.  It is 
also acknowledged that a current diagnosis of a diabetes 
mellitus is of record.  See VA outpatient treatment reports 
dated from 2003-2004.  Therefore, the first two criteria are 
satisfied.

However, the third criterion, whether the veteran's current 
disability is proximately due to or the result of a service-
connected disability (to include medication prescribed 
therefor), is not satisfied.  There is no competent or 
credible evidence of record etiologically attributing the 
veteran's heart failure medication to his nonservice-
connected diabetes mellitus.  In fact, the veteran's VA 
treatment records and private treatment records are silent in 
this regard.  None of these records attribute the veteran's 
diabetes mellitus to the medications taken for his congestive 
heart failure.  Moreover, on VA examination in July 2004, the 
examiner reviewed the claims folder and took note of the 
medications taken by the veteran for his congestive heart 
failure.  The examiner also noted the strongly positive 
history of diabetes mellitus in the veteran's family.  The 
examiner then determined that although the veteran took 
medication for his congestive heart failure, he knew of no 
instances where the prescribed medications had caused 
diabetes mellitus.  The examiner opined that the veteran's 
diabetes mellitus was "much more likely" to be related to 
his family history, and not to the medications taken by the 
veteran for his heart condition.  The Board finds that this 
opinion is of great probative value because it is consistent 
with the other objective evidence of record and it was 
rendered after the examiner reviewed the veteran's claims 
file, medical history, and examination findings.  

The Board does not doubt the sincerity of the veteran's 
belief that his diabetes mellitus was caused by the 
medication that he took for his congestive heart failure.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As an aside, the Board also notes that the veteran does not 
contend, nor does the record show, that his diabetes mellitus 
was incurred in or in any way related to active service.  The 
service medical records do not reference any treatment for or 
diagnosis of diabetes mellitus; the first diagnosis of 
diabetes mellitus is in 2003, which is seven years after the 
veteran's discharge from service; and there is no medical or 
other evidence of record creating a nexus between the 
veteran's diabetes mellitus and his active military service.  
Thus, service connection on a direct basis is not warranted 
either.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, claimed as secondary to medication taken 
for service-connected congestive heart failure, and the 
benefit-of-the-doubt rule is not for application. See 
Gilbert, 1 Vet. App. at 55.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in April 2004, prior to the initial 
adjudication of the claim in August 2004.  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also informed the veteran that he should submit 
any medical reports that he has.  The Board finds that VA has 
satisfied the four elements of Pelegrini, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private treatment 
records.  The veteran was provided with a VA examination in 
connection with his claim in July 2004.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)





ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to medication used for congestive heart 
failure, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


